United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2881
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

         Ruben Ovidio Rodriguez, also known as Jonathan Alva Aguirre

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 25, 2018
                             Filed: February 4, 2019
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, MELLOY and STRAS, Circuit Judges.
                             ____________

PER CURIAM.

       Ruben Ovidio Rodriguez challenges the two concurrent 151-month sentences
he received after pleading guilty to possession with intent to distribute cocaine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and illegal reentry into the United
States after removal, in violation of 8 U.S.C. § 1326(a) and (b)(2). He specifically
challenges the district court’s1 finding that he was ineligible for a reduced sentence
under Amendment 7822 because of his career offender status. See U.S.S.G.
§ 4B1.1.(a). Rodriguez argues the district court erred in classifying his conviction for
California second-degree robbery as a “crime of violence.” If the California offense
is not a crime of violence, Rodriguez would not be a career offender under U.S.S.G.
§ 4B1.1. But we must first address whether Rodriguez waived his appellate rights.
Upon review, we conclude Rodriguez waived his appellate rights and dismiss the
appeal.

                                    I. Background
       Rodriguez is a citizen of El Salvador and a native Spanish speaker. Pursuant
to a written agreement, Rodriguez pleaded guilty to possession with intent to
distribute cocaine and illegal reentry after removal. His plea agreement included a
waiver of appellate rights whereby he “expressly waive[d] his right to appeal his
sentence, directly or collaterally, on any ground except claims of (1) ineffective
assistance of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence.” Plea
Agreement at 11, United States v. Rodriguez, No. 4:13-cr-00252-DW-1 (W.D. Mo.
Apr. 22, 2014), ECF No. 30.

      Rodriguez’s presentence investigation report (PSR) indicated a combined
adjusted offense level of 26. The PSR then included a six-level career offender
enhancement pursuant to U.S.S.G. § 4B1.1. The enhancement applied based on two
California convictions: (1) possession of a controlled substance for sale and (2)


      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      2
        “In 2014, the Sentencing Commission promulgated Amendment 782 to reduce
the offense level for many drug offenses, and applied the amendment retroactively.”
United States v. Helm, 891 F.3d 740, 741 (8th Cir. 2018) (citing U.S.S.G. App. C.,
Amend. 782 (2014); U.S.S.G. § 1B1.10(d)).

                                          -2-
robbery. After accounting for acceptance of responsibility reductions, the PSR
recommended a total offense level of 29. The PSR also indicated a criminal history
category of VI based on Rodriguez’s career offender status. See U.S.S.G. § 4B1.1(b).
Based on an offense level of 29 and a criminal history category of VI, the PSR
calculated a Guidelines range of 151 to 188 months’ imprisonment.

        The district court adopted the PSR’s recommendations. At sentencing,
Rodriguez asked the court to vary downward by discounting the career offender
enhancement. The court declined the downward variance request. Post-sentencing,
Rodriguez moved pro se for a sentence reduction under Amendment 782. Rodriguez
filed a total of four such motions, and the district court denied all four motions, noting
that Rodriguez’s career offender status made him ineligible for the reduction.

                                    II. Discussion
       On appeal, Rodriguez contends the court improperly counted his California
robbery conviction as a crime of violence, which would be a predicate offense for
application of the career offender enhancement. In response, the government claims
Rodriguez’s appeal is barred by the waiver of appellate rights in his plea agreement.
Rodriguez counters that his appeal should nonetheless proceed because (1) he did not
enter into the waiver knowingly and voluntarily, (2) the appeal is outside the scope
of the waiver, and (3) dismissing the appeal would result in a miscarriage of justice.

                          A. “Knowingly and Voluntarily”
       We have held that a defendant may waive his right to appeal a sentence. United
States v. Andis, 333 F.3d 886, 889 (8th Cir. 2003) (en banc). To enforce a waiver,
however, the government must prove “(1) that the appeal is within the scope of the
waiver, (2) that the defendant entered into the waiver knowingly and voluntarily, and
(3) that dismissing the appeal based on the defendant’s waiver would not result in a
miscarriage of justice.” United States v. Aronja-Inda, 422 F.3d 734, 737 (8th Cir.
2005).

                                           -3-
       Rodriguez argues he could not have entered into the waiver “knowingly and
voluntarily” because he was not assisted by a certified interpreter during the plea and
sentencing process. Rodriguez was assisted by a court-appointed interpreter, but the
interpreter was not formally certified. Rodriguez avers that this court should consider
the interpreter’s lack of certification as proof that he did not knowingly and
voluntarily waive his appellate rights.

       In cases involving non-English speakers, the appointment of an interpreter is
a matter of the district court’s discretion. United States v. Gonzales, 339 F.3d 725,
727 (8th Cir. 2003). However, when the court does decide to appoint an interpreter,
it must follow the Court Interpreters Act (“Act”). Id. According to the Act, courts
must “utilize the services of the most available certified interpreter, or when no
certified interpreter is reasonably available, as determined by the presiding judicial
officer, the services of an otherwise qualified interpreter.” 28 U.S.C. § 1827(d)(1).
However, the defendant may waive the right to an interpreter under the Act.
Id. § 1827(f)(1).

       “Because [Rodriguez] failed to raise this issue before the district court, we
review for plain error.” Gonzales, 339 F.3d at 728. While “[a]dherence to the
requirements of the Act is not optional,” id., the court’s failure to use a certified
interpreter will not constitute plain error unless the failure affected the defendant’s
“substantial rights.” Id. at 729. In other words, the defendant must prove that the lack
of a certified interpreter actually prevented him from “knowingly, voluntarily and
intelligently” waiving his appellate rights. Id.

      Rodriguez presents no such evidence. There is no evidence Rodriguez did not
understand his plea agreement’s contents, or that the substance of his agreement
would have been different had he been provided with a certified interpreter rather
than an uncertified interpreter. In fact, the evidence suggests the contrary. Rodriguez
expressed satisfaction with his uncertified interpreter. At a pre-sentencing hearing,

                                          -4-
Rodriguez’s counsel stated, “[W]e’re very familiar with the interpreter—we’re
familiar with the interpreter and we’re very happy with all the interpreting services
that have been rendered in this case.” Tr. of Mot. to Continue Sentencing at 2, United
States v. Rodriguez, No. 4:13-cr-00252-DW-1 (W.D. Mo. Dec. 1, 2014), ECF No. 64.

       Rodriguez also waived his right to a certified interpreter orally and in writing.
At Rodriguez’s pre-sentencing hearing, counsel noted that “[Rodriguez] needs an
interpreter, but we’re waiving the requirement the interpreter needs to be certified
under any state or federal regulations.” Id. Rodriguez also signed a written waiver to
this effect in both English and Spanish.

       Because Rodriguez presents no evidence suggesting the absence of a certified
interpreter affected his substantial rights, we find the appeal waiver valid.

                              B. Miscarriage of Justice
       Rodriguez next claims enforcing the waiver would result in a miscarriage of
justice, focusing on the court’s alleged Guidelines miscalculation.

       We have defined the miscarriage-of-justice exception as “a narrow one [that]
will not be allowed to swallow the general rule that waivers of appellate rights are
valid.” Andis, 333 F.3d at 891. An illegal sentence, i.e., a sentence outside the
statutory limits, can constitute a miscarriage of justice. Id. at 892. But, “the illegal
sentence exception to the general enforceability of an appeal waiver is . . . extremely
narrow.” Id. “Any sentence imposed within the statutory range is not subject to
appeal. Specifically, an allegation that the sentencing judge misapplied the
Sentencing Guidelines or abused his or her discretion is not subject to appeal in the
face of a valid appeal waiver.” Id.




                                          -5-
       Rodriguez received a sentence within the Guidelines range and certainly within
the statutory range for the crime of conviction. On these facts, we find that no
miscarriage of justice results from enforcing the waiver.

                               C. Scope of the Waiver
       Finally, Rodriguez argues his appeal is outside the scope of the waiver because
his counsel rendered ineffective assistance. Rodriguez’s waiver contains an exception
for appeals on the grounds of ineffective assistance. Rodriguez claims counsel was
ineffective in failing “to recognize the potential application of the career offender
enhancement” in his plea deal. Appellant’s Reply Br. at 5.

        Ineffective-assistance-of-counsel claims “are usually best litigated in collateral
proceedings,” rather than on direct appeal. United States v. Ramirez-Hernandez, 449
F.3d 824, 826–27 (8th Cir. 2006). “We will consider ineffective-assistance claims on
direct appeal only where the record has been fully developed, where not to act would
amount to a plain miscarriage of justice, or where counsel’s error is readily apparent.”
Id. at 827.

       Here, none of these conditions are present. Furthermore, the plea agreement
clearly states that “[t]here is no agreement between the parties regarding the
defendant’s criminal history category. The parties agree that the Court will determine
his applicable criminal history category after receipt of the [PSR] prepared by the
United States Probation Office.” Plea Agreement at 11. Counsel’s reasons for not
reaching agreement on Rodriguez’s criminal history are not apparent, and this record
is insufficient to determine the reasonableness of the decision. We discern no
miscarriage of justice and therefore decline to address Rodriguez’s ineffective-
assistance-of-counsel claim on direct appeal.




                                           -6-
                                III. Conclusion
     Because Rodriguez waived his appellate rights, we hold this appeal is barred.3
Accordingly, we dismiss the appeal.
                     ______________________________




      3
       We do not reach the question of whether California second-degree robbery is
a crime of violence for purposes of the career offender enhancement.

                                        -7-